


Exhibit 10.3
 
CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (this "Change of Control Agreement"), is
entered into as of April 10, 2014 (the "Effective Date"), by and between First
Commonwealth Financial Corporation, a Pennsylvania corporation (the “Company”),
and James R. Reske (“Executive”).
W I T N E S S E T H:
WHEREAS, the Compensation & Human Resources Committee ("Compensation Committee")
of the Company’s Board of Directors (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a “Change of Control” (as defined below) of
the Company;
WHEREAS, the Compensation Committee believes that it is important to diminish
the inevitable distraction of the Executive that would result from the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive to continue to devote Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change of Control, and to provide the Executive with compensation and
benefit arrangements upon the termination of Executive’s employment following a
Change of Control;
WHEREAS, the Compensation Committee has authorized the Company to enter into
this Change of Control Agreement with the Executive; and
WHEREAS, the Company and the Executive wish to enter into this Change of Control
Agreement in order to accomplish these objectives.


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and other good and valuable consideration, the Company and the Executive
do hereby agree as follows:


ARTICLE 1
CERTAIN DEFINITIONS


1.1    “Cause” for termination will be deemed to exist if:


(a)the Executive is convicted of, or pleads guilty or nolo contendere to, any
crime which constitutes a felony under the laws of the United States of America
or of any state or territory thereof, and the commission of that felony resulted
in, or was intended to result in, a loss (monetary or otherwise) to the Employer
Entities, or any of their respective clients, customers, directors, officers or
employees;


(b)the Executive fails or refuses to perform the Executive’s duties to any of
the Employer Entities (other than during such time as the Executive is
incapacitated due to an accident or illness or during the Executive’s regularly
scheduled vacation periods) with the degree of skill and care reasonably
expected of a professional of his experience and stature for a period of thirty
(30) consecutive days following the receipt by the Executive of a notice from
the Company sent by certified mail, return receipt requested, setting forth in
detail the facts upon which the Company relies




--------------------------------------------------------------------------------




in concluding that the Executive has failed or refused to perform the
Executive’s duties and indicating with specificity the duties that the Company
demands that the Executive perform without delay;


(c)the Executive engages in an act or acts of dishonesty which result or are
intended to result in material damage to the business or reputation of any of
the Employer Entities; or


(d)the Executive fails or refuses to comply with any material provision of this
Change of Control Agreement or any policy or procedure of any Employer Entity,
which violations are demonstrably willful and deliberate on the Executive's part
and which result or are intended to result in material damage to the business or
reputation of any of the Employer Entities and as to which failure or refusal to
comply the Company has notified the Executive in writing.


1.2    “Change of Control” will mean:


(a)    The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the then outstanding
shares of common stock of the Company;


(b)    Individuals who, as of April 10, 2014, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to April 10,
2014, whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board; or


(c)    Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of shares outstanding shares of the Company’s common stock immediately prior to
such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than fifty-percent (50%) of the
then outstanding shares of common stock of the corporation resulting from such a
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).


Notwithstanding any other provision of this Change of Control Agreement to the
contrary, (i) the placement of any of the Employer Entities into receivership or
conservatorship by the Federal Deposit Insurance Corporation ("FDIC") or a state
or federal banking regulatory agency with jurisdiction over any of the Employer
Entities, (ii) the acquisition of fifty-percent (50%) or more of any of the
Employer Entities' assets or assumption of fifty-percent (50%) or more of the
Employer Entities' deposit liabilities in an FDIC-assisted transaction, and
(iii) a change in any Employer Entity's board of directors at the direction of a
state or federal banking regulatory authority having jurisdiction over any of
the Employer Entities, will not constitute a Change of Control.
1.3    “Client” means any client or prospective client of the Company to whom
the Executive provided services, or for whom the Executive transacted business,
or whose identity became known to the Executive in connection with the
Executive’s relationship with or employment by the Company.






--------------------------------------------------------------------------------




1.4    “Code” means the Internal Revenue Code of 1986, as amended.


1.5    “Employer Entity” means the Company and each of its subsidiaries and
affiliates, including without limitation, FCB.


1.6    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


1.7    “Good Reason” means:


(a)    the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s title, position, authority, duties or responsibilities
immediately prior to the Change of Control or any other action by the Company
which results in a diminution of such position, authority, duties or
responsibilities, other than an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after the
receipt of notice thereof given by the Executive;


(b)    any requirement of the Company that the Executive (i) be based anywhere
more than fifty (50) miles from the office where the Executive is located
immediately prior to the Change of Control or (ii) travel on Company business to
an extent substantially greater than the travel obligations of the Executive
immediately prior to the Change of Control; or


(c)    (i) a reduction by the Company in the Executive’s rate of annual base
salary as in effect immediately prior to the Change of Control or (ii) the
failure of the Company to continue in effect any employee benefit plan,
compensation plan, welfare benefit plan or material fringe benefit plan in which
the Executive is participating or entitled to participate immediately prior to
the Change of Control, unless the Executive is permitted to participate in other
plans providing the Executive with substantially equivalent benefits in the
aggregate (at substantially equivalent cost with respect to welfare benefit
plans).


1.8    “Protected Period” means the period of time beginning with the date of a
Change of Control and ending two (2) years following such Change of Control.


1.9    “Qualifying Termination” means a termination of the Executive’s
employment (i) by the Company other than for Cause, disability or death, or
(ii) by the Executive for Good Reason, provided that such termination of
employment constitutes a Separation from Service.


1.10    “Section 409A” means Section 409A of the Code and the regulations and
other guidance promulgated thereunder.


1.11    “Section 409A Change of Control” means a "Change of Control Event" as
defined in Section 409A.


1.12    “Section 409A Deferred Compensation” means an amount payable or benefit
to be provided under a "nonqualified deferred compensation plan" as defined in
Section 409A.


1.13    “Separation from Service” has the meaning set forth in Section 409A.










--------------------------------------------------------------------------------




ARTICLE 2


TERM


2.1    The term of this Change of Control Agreement will begin on the Effective
Date and will continue for thirty-six (36) full calendar months thereafter (the
"Initial Term"). This term of this Change of Control Agreement will
automatically renew for twenty-four (24) full calendar months thereafter on the
third anniversary of the Effective Date and on each second anniversary
thereafter (each, a "Renewal Term") unless either party hereto gives notice in
writing to the other party at least twelve (12) months prior to the end of the
Initial Term or any Renewal Term of the party's intent not to renew such term.
Notwithstanding the foregoing, if a Change of Control occurs prior to the end of
the Initial Term or Renewal Term, as the case may be, then the term of this
Change of Control Agreement will continue until the later of (a) the end of the
Protected Period, or (b) if a Qualifying Termination occurs during the Protected
Period, the end of the Severance Period.


2.2    Notwithstanding anything in this Section to the contrary, this Change of
Control Agreement will terminate if the Executive or the Company terminates the
Executive's employment for any reason prior to a Change in Control.


ARTICLE 3


PAYMENTS


3.1    Qualifying Termination. If during the Protected Period the employment of
the Executive is terminated pursuant to a Qualifying Termination, subject to
Article 7 hereof, then the Employer Entities will pay to the Executive (or the
Executive’s beneficiary as provided in Article 5 hereof) the accrued
obligations, severance pay and severance benefits in accordance with Sections
3.2, 3.3 and 3.4 hereof. If the Executive's employment with the Employer
Entities is terminated (i) for any reason prior to or after the Protected Period
or (ii) other than pursuant to a Qualifying Termination during the Protected
Period, then the Executive will not be entitled to the payment of any severance
or provision of any benefits under this Change of Control Agreement.


3.2    Accrued Benefits. In the event of a Qualifying Termination described in
Section 3.1 hereof, the Employer Entities will pay to the Executive any accrued
and unpaid base salary and paid time-off, within thirty (30) days following the
date of Qualifying Termination or such earlier date as is required by law.


3.3    Severance Pay. Subject to Article 7 hereof, in the event of a Qualifying
Termination described in Section 3.1 hereof, the Employer Entities will pay to
the Executive an amount equal to two (2) times: (i) the Executive’s annual base
salary immediately prior to the Change of Control; (ii) the average of the
aggregate annual amount of all bonuses paid to the Executive during the
thirty-six (36) month period (or the Executive's period of employment with the
Employer Entities, if less) preceding the Change of Control; (iii) the aggregate
amount of all contributions by the Company for the account of the Executive
under the First Commonwealth Financial Corporation 401(k) Savings and Investment
Plan during the twelve (12) month period preceding the Change of Control; and
(iv) the aggregate of all contributions by the Company for the account of the
Executive to the Company’s Non-Qualified Deferred Compensation Plan during the
twelve (12) month period preceding the Change of Control. Subject to Article 7
hereof, such sum will be paid in equal periodic installments payable in
accordance with the Employer Entity's normal payroll practices during the
twenty-four (24) month period immediately following such Qualifying Termination
(the "Severance Period").






--------------------------------------------------------------------------------




3.4    Continued Health Insurance Benefits. In addition to the severance payable
pursuant to Section 3.3 hereof, in the event of a Qualifying Termination
described in Section 3.1 hereof, the Employer Entities will offer continuation
coverage to the Executive, as required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), under the Company's group
health plan on the terms and conditions mandated by COBRA and the Company will
pay the full cost of the COBRA premiums on behalf of the Executive and his
covered family members during the eighteen (18) month period immediately
following such Qualifying Termination.


3.5    Other Compensation and Benefits.


(a)    Except as expressly provided for in Article 3 hereof, the Executive will
not be entitled to severance pay or benefits under any plan, program, policy,
practice or other arrangement of any Employer Entity in connection with any
Qualifying Termination, including without limitation this Change of Control
Agreement or any severance policy of any Employer Entity.
(b)    During the Severance Period, the Executive will not be eligible to
participate in any Employer Entity equity-based incentive, other incentive,
401(k) savings, employee stock ownership, deferred compensation, supplemental
retirement, supplemental savings, life insurance, short or long term disability,
employee welfare benefit, fringe benefit, perquisite, vacation, paid time-off or
other employee benefit plan, program, policy, practice or other arrangement of
any Employer Entity.
(c)     Unless otherwise determined by the Board or applicable committee
thereof, any outstanding options or other equity based awards held by the
Executive to purchase or acquire Employer stock under any equity-based plan of
any Employer Entity will be subject to the exercisability, vesting and
forfeiture provisions of the respective plan. Any benefits the Executive has
earned with respect to his employment for periods on or prior to the Qualifying
Termination under any annual incentive, deferred compensation, supplement
retirement or savings, 401(k), employer stock ownership or similar plan of any
Employer Entity will be paid in accordance with the terms of such plan.
3.6    Release. The Company’s obligation to make any payment to the Executive as
described in this Article 3 is contingent upon the Executive’s execution and
non-revocation of a release within sixty (60) days following the Executive's
Separation from Service, in form and substance reasonably satisfactory to the
Company, that, in the opinion of the Company’s counsel, is effective to release
the Company from all claims relating to the Executive’s employment or the
termination thereof (other than under the terms of this Change of Control
Agreement), and the Company will have no obligation to make any payment unless
and until such a release has become effective.


3.7    Business Expenses. The Employer Entities will reimburse the Executive for
any unreimbursed, reasonable business expenses incurred by the Executive on or
before the Qualifying Termination, pursuant to Employer's reimbursement
policies, provided that Executive present all expense reports to Employer in
accordance with such policies. All such expense reports must be submitted within
thirty (30) days following the date of the Qualifying Termination.


3.8    Withholding Taxes and Other Deductions. The Employer Entities may
withhold from any payments made to the Executive any applicable federal, state,
local and other taxes (such as employment taxes), and such other deductions as
are prescribed by law. This includes withholding amounts from payments made
pursuant to this Article 3 in order to satisfy any withholding obligations.








--------------------------------------------------------------------------------




ARTICLE 4


LIMITATION ON PAYMENT OF BENEFITS


Notwithstanding anything to the contrary in this Change of Control Agreement, if
the payments and benefits pursuant to Article 3 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Company or any of its subsidiaries, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits pursuant to
Article 3 hereof will be reduced, in the manner determined by independent tax
counsel selected as provided below, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Article 3
hereof being non-deductible to the Company or such subsidiary pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code; provided, however, that if such procedure for
determining the reduction of payments and benefits is determined by the Company
to result in a violation of Section 409A, such reduction will be made on a pro
rata basis. The determination of whether any reduction in the payments and
benefits is to be made pursuant to Article 3 hereof will be based upon the
written advice of independent tax counsel selected by the Company and reasonably
acceptable to the Executive. The fees and expenses of the tax counsel will be
paid by the Company. The Company will use its best efforts to cause such counsel
to prepare the foregoing opinion as promptly as practicable, and in any event,
within thirty (30) days after the Change of Control or date of Qualifying
Termination, if earlier. The Company and the Executive agree to be bound by the
determination of such tax counsel and to make appropriate payments to each other
to give effect to the intent and purpose of this Article 4.


ARTICLE 5
BENEFICIARIES


If the Executive dies after the occurrence of a Qualifying Termination, but
prior to the payment of all of the monthly severance payments required by
Article 3 hereof, then all remaining severance payments will be paid to the
beneficiary designated in writing by the Executive at the same time, and in the
same amount, as would have been payable to the Executive. The designation of a
beneficiary for purposes of this Article 5 will be revocable during the lifetime
of the Executive. If the Executive does not designate a beneficiary under this
Change of Control Agreement, the beneficiary will be deemed to be the same
person that the Executive designated with respect to the Executive’s group life
insurance program maintained by the Company.
ARTICLE 6
EXECUTIVE COVENANTS


6.1    Non-Disparagement. The Executive agrees that he will not, in writing or
orally, or through conduct, disparage, deprecate, discredit, vilify or otherwise
say anything negative about the Employer Entities. The Executive agrees never to
disparage the services, products, customers, or employees of any Employer
Entity. These prohibitions include, without limitation, any such statements made
through use of social media sites, such as Facebook or Twitter.


6.2    Non-Disclosure of Confidential Information. The Executive recognizes and
acknowledges that: (a) in the course of the Executive’s employment by the
Employer Entities, it will be necessary for the Executive to acquire information
which could include, in whole or in part, information concerning the Employer
Entities’ business, sales volume, sales methods, sales proposals, financial
statements and reports,




--------------------------------------------------------------------------------




customers and prospective customers, identity of customers and prospective
customers, identity of key purchasing personnel in the employ of customers and
prospective customers, amount or kind of customers’ purchases from the Employer
Entities, the Employer Entities' sources of supply, the Employer Entities'
computer programs, system documentation, special hardware, product hardware,
related software development, the Employer Entities' manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions, or
other confidential or proprietary information belonging to the Employer Entities
or relating to the Employer Entities' affairs (collectively referred to herein
as the “Confidential Information”); (b) the Confidential Information is the
property of the Employer Entities; (c) the use, misappropriation or disclosure
of the Confidential Information would constitute a breach of trust and could
cause irreparable injury to the Employer Entities; and (d) it is essential to
the protection of the Employer Entities' good will and to the maintenance of the
Employer Entities' competitive position that the Confidential Information be
kept secret and that the Executive not disclose the Confidential Information to
others or use the Confidential Information to the Executive’s own advantage or
the advantage of others. Confidential Information will not include information
otherwise available in the public domain through no act or omission of the
Executive. The Executive agrees to hold and safeguard the Confidential
Information in trust for the Employer Entities, its successors and assigns and
agrees that he will not, without the prior written consent of the Employer
Entities, misappropriate or disclose or make available to anyone for use outside
the Employer Entities' organizations at any time, either during his employment
with any Employer Entity or subsequent to the termination of his employment with
the Employer Entities for any reason, including without limitation, termination
by any Employer Entity, any of the Confidential Information, whether or not
developed by the Executive, except as required in the performance of the
Executive’s duties to the Employer Entities.


6.3    Non-Solicitation of Employees. The Executive agrees that, during the term
of his employment with any Employer Entity and for twenty-four (24) months
following termination of the Executive’s employment with the Employer Entities
for any reason, including without limitation termination by any Employer Entity
for Cause or without Cause, the Executive will not, directly or indirectly,
solicit or induce, or attempt to solicit or induce, any employee of any Employer
Entity or of any of its subsidiaries or affiliates, to leave any Employer Entity
or any of its subsidiaries, or affiliates, for any reason whatsoever, or to hire
any such employee


6.4    Return of Materials. Upon the termination of the Executive’s employment
with the Employer Entities for any reason, the Executive will promptly deliver
to the Employer Entities all correspondence, drawings, blueprints, manuals,
letters, notes, notebooks, reports, flow-charts, computer equipment, programs,
software, databases, proposals, financial statements and reports, and any
documents concerning the Employer Entities' customers or concerning products or
processes used by the Employer Entities and, without limiting the foregoing,
will promptly deliver to the Employer Entities any and all other documents or
materials containing or constituting Confidential Information.


6.5    Work Made for Hire. The Executive agrees that in the event of publication
by the Executive of written or graphic materials constituting “work made for
hire,” as defined and used in the Copyright Act of 1976, 17 USC § 1 et seq., the
Employer Entities will retain and own all rights in said materials, including
right of copyright.


6.6    Jurisdiction and Service of Process. The Executive and the Company waive
any right to a court (including jury) proceeding and instead agree to submit any
dispute over the application, interpretation, validity, or any other aspect of
this Change of Control Agreement to binding arbitration consistent with the
application of the Federal Arbitration Act and the procedural rules of the
American Arbitration Association (“AAA”) before an arbitrator who is a member of
the National Academy of Arbitrators (“NAA”) out of a




--------------------------------------------------------------------------------




nationwide panel of eleven (11) arbitrators to be supplied by the AAA. The
Company will absorb the fee charged and the expenses incurred by the neutral
arbitrator selected.


6.7    Validity. The terms and provisions of this Article 6 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Change of Control Agreement will
thereby be affected. The parties hereto acknowledge that the potential
restrictions on the Executive’s future employment imposed by this Article 6 are
reasonable in both duration and geographic scope and in all other respects. If
for any reason any court of competent jurisdiction will find any provisions of
this Article 6 unreasonable in duration or geographic scope or otherwise, the
Executive and the Company agree that the restrictions and prohibitions contained
herein will be effective to the fullest extent allowed under applicable law in
such jurisdiction.


6.8    Consideration. The parties acknowledge that this Change of Control
Agreement would not have been entered into and the benefits described herein
would not have been promised in the absence of the Executive’s promises under
this Article 6.


6.9    Cease Payments. In the event that the Executive breaches any material
provision of this Article 6, the Company’s obligation to make or provide
payments or benefits under Article 3 will cease, to the extent not already paid
or provided.


ARTICLE 7


SECTION 409A


7.1    This Change of Control Agreement will be administered, interpreted and
construed in compliance with Section 409A, including any exemption thereunder.
Each payment hereunder, including each installment payment, will be treated as a
separate payment for purposes of Section 409A. With respect to payments subject
to Section 409A (and not exempt therefrom), each such payment will be paid as a
result of a permissible distribution event, and at a specified time, consistent
with Section 409A. The Executive has no right to, and there will not be, any
acceleration or deferral with respect to payments hereunder. The Executive
acknowledges and agrees that the Company will not be liable for, and nothing
provided or contained in this Change of Control Agreement will obligate or cause
the Company to be liable for, any tax, interest or penalties imposed on the
Executive related to or arising with respect to any violation of Section 409A.
For purposes of this Change of Control Agreement, any reference to "termination
of employment", "termination" or similar reference will be construed to be a
reference to Separation from Service.
7.2    Notwithstanding any other provision of this Change of Control Agreement
to the contrary, to the extent that any amount payable or benefit to be provided
under this Change of Control Agreement constitutes Section 409A Deferred
Compensation that is not exempt from Section 409A, and such amount or benefit is
payable or to be provided as a result of Separation from Service, and the
Executive is a "specified employee" (as defined and determined under Section
409A and any relevant procedures that the Company may establish) ("Specified
Employee") at the time of his Separation from Service, then such payment or
benefit will not be made or provided to the Executive until the day after the
date that is six months following the Executive's Separation from Service, at
which time all payments or benefits that otherwise would have been paid or
provided to the Executive under this Change of Control Agreement during that
six-month period, but were not paid or provided because of this Section 7.2,
will be paid or provided, with any cash payment to be made in a single lump sum
(without any interest with respect to that six-month period).  This six-month
delay will cease to be applicable if the Executive's Separation from Service due
to death or if the Executive




--------------------------------------------------------------------------------




dies before the six-month period has elapsed, in which event any such payments
or benefits will be paid or provided to the Executive's estate within thirty
(30) days of the date of death.
7.3    Notwithstanding any other provision of this Change of Control Agreement
to the contrary, to the extent that any amount payable or benefit to be provided
under this Change of Control Agreement constitutes Section 409A Deferred
Compensation that is not exempt from Section 409A and the Executive is not a
Specified Employee at the time of his Separation from Service, then such payment
or benefit will not be provided to the Executive until the sixtieth (60th) day
following the Executive's Separation from Service, at which time all payments or
benefits that otherwise would have been paid or provided to the Executive under
this Change of Control Agreement during the sixty (60) days period, but were not
paid or provided because of this Section 7.3, will be paid or provided, with any
cash payment to be made in a single lump sum (without any interest with respect
to that sixty-day period).


ARTICLE 8


SUCCESSORS; BINDING AGREEMENT


8.1    This Change of Control Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns.


8.2    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Change of Control Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Change of Control Agreement, “Company” will mean the
Company as defined herein and any successor to its business and/or assets which
assumes and agrees to perform this Change of Control Agreement by operation of
law or otherwise.


8.3    This Change of Control Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the Executive, the Executive’s heirs,
personal representatives, executors and administrators.


ARTICLE 9


ATTORNEY’S FEES


Each party will bear all attorney’s fees and related expenses in connection with
or relating to the negotiation and enforcement of this Change of Control
Agreement; provided, that if the Executive is wholly successful on the merits of
any action or proceeding to enforce the Executive’s rights under this Change of
Control Agreement, the Company will reimburse all reasonable attorney’s fees and
related expenses incurred by the Executive in connection with such action or
proceeding. Any amount payable by the Company in any year pursuant to the prior
sentence will not be affected by the amount of any payment made by the Company
pursuant to the prior sentence in any other year, and under no circumstances
will the Executive by permitted to liquidate or exchange the benefit afforded
him in the prior sentence for cash or any other benefit. To the extent any such
payment is made via reimbursement to the Executive, no such reimbursement will
be made by the Company later than the end of the year following the year in
which the underlying expense is incurred. The reimbursement right set forth in
this Article 9 will be limited to fees and expenses incurred during the
Executive's employment with the Employer Entities and during the ten (10) year
period immediately thereafter.




--------------------------------------------------------------------------------








ARTICLE 10
EMPLOYMENT WITH EMPLOYER ENTITIES


Employment with the Company for purposes of this Change of Control Agreement
will include employment with any Employer Entity.
ARTICLE 11
NO SETOFF


No amounts otherwise due or payable under this Change of Control Agreement will
be subject to setoff by the Company, except as otherwise required by law.


ARTICLE 12
NOT A CONTRACT FOR EMPLOYMENT


This Change of Control Agreement will not in any way constitute an employment
agreement between the Company and the Executive and it will not oblige the
Executive to continue in the employ of Company, nor will it oblige the Company
to continue to employ the Executive.


ARTICLE 13
FDIC EVENTS


If any of the Employer Entities is in default (as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act or equivalent provisions relating to a
regulator with supervisory authority over any of the Employer Entities), all
obligations under this Change of Control Agreement will terminate as of the date
of default, but this Article 13 will not affect any vested rights of the
parties.  Notwithstanding any other provision of this Change of Control
Agreement, the Employer Entities will have no obligation to make any payments to
Executive if such payments would be prohibited by applicable federal or state
law, including without limitation Part 359 of the regulations of the Federal
Deposit Insurance Corporation (12 CFR § 359 et seq.) or any successor provision.
ARTICLE 14
NOTICES


All notices and other communications required to be given hereunder will be in
writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to the Executive, to the last
address which the Executive will provide to the Employer, in writing, for this
purpose, but if the Executive has not then provided such an address, then to the
last address of the Executive then on file with the Company; and if to the
Company, then to the last address which the Company will provide to the
Executive, in writing, for this purpose, but if the Company has not then
provided the Executive with such an address, then to:




--------------------------------------------------------------------------------








President and Chief Executive Officer
First Commonwealth Financial Corporation
Old Courthouse Square
601 Philadelphia Street
Indiana, Pennsylvania 15701


ARTICLE 15


GOVERNING LAW AND JURISDICTION


This Change of Control Agreement will be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, except for the
laws governing conflict of laws. In the event that either party will institute
suit or other legal proceeding, whether in law or equity, the Courts of the
Commonwealth of Pennsylvania will have exclusive jurisdiction with respect
thereto.
ARTICLE 16
ENTIRE AGREEMENT


This Change of Control Agreement constitutes the entire understanding between
the Company and the Executive concerning the subject matter hereof and
supersedes all prior written or oral agreements or understandings between the
parties hereto, including without limitation the Original Change of Control
Agreement. No term or provision of this Change of Control Agreement may be
changed, waived, amended or terminated except by a written instrument of equal
formality to this Change of Control Agreement.


Signature page follows.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Change of Control Agreement
as of the date set forth above.




(Corporate Seal)
FIRST COMMONWEALTH FINANCIAL CORPORATION
/s/ Matthew C. Tomb
Witness


By: /s/ T. Michael Price
       Name: T. Michael Price
       Title: President and CEO
/s/ Gary M. Small
Witness


EXECUTIVE


/s/ James R. Reske











